           Case 6:20-cv-00277-ADA Document 93 Filed 07/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

NCS MULTISTAGE INC.,
NCS MULTISTAGE, LLC,
                                                      CIVIL ACTION NO. 6:20-CV-00277-ADA
               Plaintiffs,
      v.

NINE ENERGY SERVICE, INC.,                            JURY TRIAL DEMANDED

               Defendant.



                              REVISED SCHEDULING ORDER

     Deadline                                               Item
                        Deadline for Defendant to serve Rebuttal Expert Reports
                        Deadline to serve Final Invalidity Contentions.
   July 29, 2021
                        Fact discovery opens solely for Plaintiff to take discovery related to
                        changes to the Final Invalidity Contentions.

  August 12, 2021       Fact Discovery Closes.

  August 16, 2021       Defendant’s Revised Opening Expert Reports.

 September 7, 2021      Rebuttal Expert Reports.

September 24, 2021 Close of Expert Discovery.

                   Deadline to meet and confer to discuss narrowing the number of claims
                   asserted and prior art references at issue. The parties shall file a Joint
September 29, 2021
                   Report within 5 business days regarding the results of the meet and
                   confer.

  October 8, 2021       Dispositive motion deadline and Daubert motion deadline.

                        Serve Pretrial Disclosures (jury instructions, exhibits lists, witness lists,
 October 22, 2021
                        discovery and deposition designations).

 November 5, 2021       Serve objections to pretrial disclosures/rebuttal disclosures.

November 19, 2021 Serve objections to rebuttal disclosures and File Motions in limine.
        Case 6:20-cv-00277-ADA Document 93 Filed 07/21/21 Page 2 of 2




                     File Joint Pretrial Order and Pretrial Submissions (jury instructions,
 December 21, 2022   exhibits lists, witness lists, discovery and deposition designations); file
                     oppositions to motions in limine.

                     Deadline to meet and confer regarding remaining objections and
 December 22, 2022
                     disputes on motions in limine.

                     File joint notice identifying remaining objections to pretrial disclosures
  January 7, 2022
                     and disputes on motions in limine.

  January 12, 2022   Final Pretrial Conference.

  January 18, 2022   Jury Selection/Trial.




              21st day of July, 2021
SIGNED this _______                                ___________________________________
                                                   Judge Alan D Albright
                                                   United States District Judge
